         Case 3:20-cv-00572-SDD-RLB            Document 24        05/13/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CORY STOKES, ET AL.                                                  CIVIL ACTION

VERSUS                                                               NO. 20-572-SDD-RLB

LLOYD MCBRIDE, ET AL.

                                             ORDER


       Before the Court is Sentinel Insurance Company’s Renewed Motion for Leave to File

Petition for Intervention filed on May 7, 2021. (R. Doc. 23). The deadline for filing an

opposition has not expired. LR 7(f).

       The basis for the Court’s subject matter in this action is diversity jurisdiction under 28

U.S.C. § 1332. (R. Docs. 1, 8).

       Cory Stokes and Jeremy Pharms (collectively, “Plaintiffs”) allege that they were injured

in an automobile accident while acting in the course and scope of their employment with Greyco

Personnel Services, LLC. Plaintiffs named as defendants Lloyd McBride, The Hartford Financial

Services Group, Inc. (Greyco Personnel Services, LLC’s automobile liability insurer), and State

Farm Mutual Automobile Insurance Company (Mr. McBride’s automobile liability insurer). In

pertinent part, Plaintiff alleges that The Hartford Financial Services Group, Inc. is incorporated

in Delaware and its principal place of business is located at One Hartford Plaza, Harford,

Connecticut, 06155. (R. Doc. 8 at 2).

       On April 9, 2011, Sentinel Insurance Company (“Sentinel”) filed its first motion to

intervene in this action “as subrogee of Greyco Personnel Services, LLC . . . for the purpose of

recovering workers’ compensation benefits it has paid and/or will be called upon to pay to and/or

on behalf of Plaintiffs, Cory Stokes and Jeremy Pharms, pursuant to the Louisiana Workers’
          Case 3:20-cv-00572-SDD-RLB                     Document 24           05/13/21 Page 2 of 4




Compensation Act.” (R. Doc. 19 at 1). Sentinel alleged in its proposed pleading that it has “paid

medical and indemnity benefits to and/or on behalf of Cory Stokes ($54,895.25) and Jeremy

Pharms ($18,627.08)” for a total of $73,522.33. (R. Doc. 19-2 at 2). Sentinel also alleged that it

has a statutory right under the Louisiana Workers’ Compensation law “to be reimbursed, by

preference and priority, out of the proceeds of any settlement or judgment which may be reached

or rendered in these proceedings in favor of plaintiffs, for any indemnity and medical benefits

paid to and/or on behalf of Cory Stokes and Jeremy Pharms.” (R. Doc. 19-2 at 4).

         The Court denied Sentinel’s first motion to intervene. (R. Doc. 20). After finding that

Sentinel would be properly aligned as a plaintiff in this action,1 the Court concluded that Sentinel

did not provide sufficient information to determine whether its claims in intervention

independently support diversity jurisdiction under 28 U.S.C. § 1332. See 28 U.S.C. § 1367(b)

(“In any civil action of which the district courts have original jurisdiction founded solely on

section 1332 . . . the district courts shall not have supplemental jurisdiction . . . over claims by

persons . . . seeking to intervene as plaintiffs under Rule 24 . . . when exercising supplemental

jurisdiction over such claims would be inconsistent with the jurisdictional requirements of




1
  Rule 24 of the Federal Rules of Civil Procedure governs intervention in this action. Sentinel does not identify
whether it is seeking intervention of right under Rule 24(a) or permissive intervention under Rule 24(b). Regardless,
“district courts in this circuit have found that employers and workers’ compensation insurers who have paid a
plaintiff workers’ compensation benefits are intervenors of right in a plaintiff’s action against alleged tortfeasors.”
Grizer v. CF Indus., Inc., No. 16-145, 2017 WL 2608860, at *4 (M.D. La. May 26, 2017), report and
recommendation adopted, 2017 WL 2604257 (M.D. La. June 15, 2017) (citing cases); see La. R.S. 23:1102(A)(1).
Furthermore, given that Sentinel is seeking to recover workers’ compensation payments paid to Plaintiffs, it is
proper to align Sentinel in this action with Plaintiffs. Grizer, 2017 WL 2608860, at *5 (aligning workers’
compensation insurer seeking recovery of paid benefits with the plaintiff); see Dushane v. Gallagher Kaiser Corp.,
No. 05-0171, 2005 WL 1959151, at *6 (W.D. La. Aug. 10, 2005) (“After careful consideration, the court finds GM
is more properly considered an intervenor-plaintiff. If allowed to intervene, GM [which alleged itself to be self-
insured for workers’ compensation liabilities] no doubt will align itself with Plaintiffs, as it is in GM’s interest for
Plaintiffs to maximize their recovery against Defendants and thereby increase the potential for GM to recover all of
the worker’s compensation benefits it already has paid Plaintiffs. The less Plaintiffs recover, the less reimbursement
GM will receive. If Plaintiffs had not filed a suit at all, and GM filed its own suit against Defendants to seek
reimbursement, GM would be considered a plaintiff in every sense of the word. The difference here is that the
injured employee filed his own suit, thus relegating GM to the status of putative intervenor.”).

                                                           2
         Case 3:20-cv-00572-SDD-RLB              Document 24        05/13/21 Page 3 of 4




section 1332.”); see also Griffin v. Lee, 621 F.3d 380, 386 (5th Cir. 2010) (instructing district

court to dismiss a petition of intervention filed by a non-diverse party aligned as a plaintiff and

explaining that “while Congress codified the concepts of pendent and ancillary jurisdiction in §

1367(a), it apparently chose to circumscribe such jurisdiction in § 1367(b) with respect to

plaintiff intervenors.”).

        In denying the first motion to intervene, the Court specifically ordered Sentinel “to the

extent it again seeks to intervene in this action, to address whether its claims as a plaintiff-

intervenor independently satisfy the requirements for diversity jurisdiction under 28 U.S.C. §

1332.” (R. Doc. 20 at 3)

        On May 6, 2021, Sentinel filed its second motion to intervene, which did not specifically

address whether the addition of Sentinel as a plaintiff-intervenor would destroy diversity

jurisdiction. (R. Doc. 21). The proposed pleading alleged that the amount sought in recovery had

risen to $75,758.60, but did not identify Sentinel’s citizenship. (R. Doc. 21-1). The Court denied

this second motion to intervene, again informing Sentinel that any renewed motion to intervene

must provide a proposed pleading identifying Sentinel’s citizenship, namely its state of

incorporation and principal place of business. (R. Doc. 22).

        On May 7, 2021, Sentinel filed the instant motion, its third motion to intervene. (R. Doc.

23). This time, in asserting that the Court may properly exercise diversity jurisdiction if it is

allowed to intervene as a plaintiff, Sentinel specifically states that it is “incorporated in the State

of Connecticut with its principal place of business located at One Hartford Plaza, Hartford,

Connecticut, 06155.” (R. Doc. 23-1 at 1).

        It is unclear how the Court can continue to exercise diversity jurisdiction in this action if

Sentinel is allowed to intervene as a plaintiff. Sentinel shares the same principal place of



                                                   3
          Case 3:20-cv-00572-SDD-RLB                  Document 24          05/13/21 Page 4 of 4




business as the defendant The Hartford Financial Services Group, Inc., which appears to be

Sentinel’s parent company.2

        Based on the foregoing,

        IT IS ORDERED that Sentinel shall file a brief, within 7 days of the date of this Order,

specifically addressing whether its addition as an intervenor in this action would allow the Court

to continue exercising diversity jurisdiction in this action or require dismissal of this matter as

federal court would no longer have jurisdiction.

        IT IS FURTHER ORDERED that the current Plaintiffs and Defendants shall file briefs,

within 14 days of the date of this Order, indicating their positions with respect to the instant

motion to intervene and its effect on this court’s continued jurisdiction.

        Signed in Baton Rouge, Louisiana, on May 13, 2021.



                                                     S
                                                    RICHARD L. BOURGEOIS, JR.
                                                    UNITED STATES MAGISTRATE JUDGE




2
 Counsel for Sentinel and The Hartford Financial Services Group, Inc. work for the same law firm identified as
“The Law Offices of Julie E. Vaicius – Employees of a Subsidiary of The Hartford Financial Services.”

                                                        4
